Citation Nr: 1623538	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  08-19 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to in-service exposure to herbicides.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Service connection for prostate cancer was denied therein.  The Veteran appealed this determination.  In September 2012, he testified at a hearing before the undersigned Veterans Law Judge.  The Board remanded his prostate cancer claim for additional development in May 2013.  In January 2015, the Board denied service connection for prostate cancer, to include as secondary to in-service exposure to herbicides.  

The Veteran appealed the Board's decision.  The United States Court of Appeals for Veterans Claims (Court) issued an Order in October 2015 granting a Joint Motion for Remand (JMR) filed earlier that month.  The JMR called for the Board's decision to be vacated and for the Veteran's prostate cancer claim to be remanded back to the Board for readjudication in accordance with its terms.  As such, this matter is before the Board anew.  Review of the Veteran's claims file reveals that such readjudication cannot occur yet, however.  This matter therefore is REMANDED for more additional development.  

The aforementioned RO, partly due to the additional development directed by the Board's May 2013 remand, granted service connection and assigned an initial rating of 30 percent for posttraumatic stress disorder (PTSD) in an September 2014 rating decision.  (The rating decision is dated in August 2014, but the notification letter for it is dated in September 2014.)  In October 2014 and again in July 2015, the Veteran initiated an appeal of this determination by filing a notice of disagreement (NOD).  The Board shall remand for issuance of a statement of the case (SOC), the next step in the appeals process, if a NOD has not been recognized.  Manlincon v. West, 12 Vet. App. 238 (1999).  Here, however, the RO acknowledged receipt of the NOD via an August 2015 letter.  The Veterans Appeals Control and Locator System (VACOLS) further shows that action on it is pending at the RO.  Neither a remand nor any other action by the Board is warranted at this time, in other words.  
In a March 2012 rating decision, the aforementioned RO declined to reopen previously denied claims for service connection for disc degeneration, myocardial infarction, hypertension, asthma with suffocation, diverticulitis, erectile dysfunction, lymphoma of stomach, a skin rash, and neuropathy.  The Veteran initiated an appeal of these determinations by filing a NOD in April 2012.  A SOC was issued in August 2015.  The Veteran's representative submitted a letter intended as a substantive appeal, the last step in an appeal, in September 2015.  Certification to the Board has not occurred.  Such is not necessary for the Board to exercise jurisdiction.  38 C.F.R. § 19.35 (2015).  Yet, it does signal that all action has been completed by the RO.  The Board declines to exercise jurisdiction at this time because more RO action may be required.  VACOLS shows that the RO did not recognize the substantive appeal.  So, there has been no consideration in this regard.  Referral is made to the RO to undertake it.  A Board decision will follow, if appropriate.

REMAND

If certain requirements are met, service connection is presumed for diseases associated with exposure to an herbicide agent like prostate cancer.  38 U.S.C.A. §§ 1112, 1113, 1153 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  One requirement is such exposure during service, which is presumed if the Veteran served in Vietnam between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015); McCartt v. West, 12 Vet. App. 164 (1999).  Service in Vietnam includes service in the waters offshore if there was duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  The Veteran must have been present on the land mass or "brown" inland waters of Vietnam, in other words.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Here, the Board's January 2015 decision denying service connection for prostate cancer included a finding that the Veteran did not have in-service exposure to herbicides.  In making this determination, it was noted that his service personnel records confirm his service aboard the USS Mattaponi from September 1967 to April 1969.  That a non-exhaustive list kept by the VA Compensation and Pension Service of ships operating in brown inland waters in Vietnam or mooring in Vietnam did not include this ship as of November 2012 also was noted.  Next, it was noted that the Veteran had not offered any supporting evidence to confirm his allegations of being present on the land mass of Vietnam.  Finally, the Joint Services Records Research Center's (JSRRC's) response to an inquiry in this regard was noted for finding no conclusive proof of his presence there.

Failure to provide an adequate statement of reasons and bases was cited in the JMR as the sole reason warranting vacatur and remand of the Board's decision.  It was pointed out that the Board is not required to discuss all evidence, though all relevant evidence must be discussed.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  The Veteran's September 2012 hearing testimony, which included his recount of being high-lined to another ship for emergency leave, taking a LST boat to shore, and then taking a jitney to Tan Son Nhut Air Base where he waited for a few days for a MAC flight home, was deemed relevant.  LST boats then were identified as operating in brown inland waters of Vietnam.  Yet, that no additional development was directed by the Board to confirm the Veteran's presence in Vietnam following his testimony was highlighted.  Since the testimony was not found to lack credibility, the conclusion was that such additional development or a discussion of LST boats as they relate to him being in Vietnam is necessary.

As such, the Board must direct that this additional development be undertaken or include a discussion as aforementioned in a new decision.  Compliance with the Court, to include the terms of a JMR, is mandatory.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).  The Board opts at this time to direct that additional development be undertaken to confirm the Veteran's presence in Vietnam.  Requests must be made for ship histories and deck logs of the USS Mattaponi or the LST boat, flight manifests, leave records, and any other documentation that may be helpful in this regard.  The Veteran must be asked to identify the LST boat to facilitate searching for such documentation.  Karl Vincent and Eden have been referenced by him, but no boats by these names appear in the list kept by the VA Compensation and Pension Service or the Dictionary of American Naval Fighting Ships.  

The Veteran also must be asked to narrow of the timeframe involved to facilitate searching for helpful documentation.  He has referenced late summer and fall of 1968.  However, the aforementioned dictionary indicates that the USS Mattaponi returned to its home port of San Francisco on April 17, 1968, and departed again for the Far East in early October 1968.  Service personnel records appear to indicate that the Veteran took six days of leave in early October 1968.  It finally is notable that statements from M.A.H-J. and D.H.C., the Veteran's sisters, support his recount of being in Vietnam.  The Veteran must be asked to submit statements from any other individuals who either saw him in Vietnam or are otherwise aware that he was in Vietnam.  In addition to the aforementioned, efforts must be made to obtain any relevant outstanding private or VA treatment records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all outstanding VA treatment records regarding the Veteran's prostate cancer.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success in this matter.  

2.  Ask the Veteran either to submit all outstanding private treatment records regarding his prostate cancer or to provide enough information to identify and locate them along with an authorization for their release to VA.  If he does the latter, make an initial request with follow-up as necessary.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success in this regard.

3.  Ask the Veteran to identify the LST boat that he took to Vietnam.  Inform him that he previously has referenced Karl Vincent and Eden, but naval boats by these names do not appear to have existed.  Also ask him to narrow the timeframe during which he was in Vietnam.  Inform him that the USS Mattaponi was in San Francisco until some time in October 1968.  Finally, ask him to submit statements from any individuals other than M.A.H.-J. and D.H.C. who saw him in Vietnam or are otherwise aware he was there.  Associate all responses and statements received with the claims file.  

4.  Taking into account all responses received from the Veteran and all his previous responses, make as many requests as necessary to all appropriate sources for documentation to confirm his presence on the land mass or in brown inland waters of Vietnam.  This includes, but is not limited to, ship histories and deck logs of the USS Mattaponi and any identified LST boat, MAC flight manifests out of Tan Son Nhut Air Base, and leave records covering the identified timeframe.  Associate all responses and documentation received with the claims file.

5.  Lastly, readjudicate the claim for service connection for prostate cancer, to include as secondary to in-service exposure to herbicides.  Issue a rating decision if the determination made is favorable to him.  If the determination made is unfavorable to him, issue a supplemental statement of the case (SSOC).  Provide a copy of the rating decision or SSOC to the Veteran and his representative, and place a copy in the claims file.  Allow them the requisite time period to respond to an SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure records may impact the determination made-as may his failure to report for any scheduled VA medical examination.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the Court are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2015).

